Citation Nr: 0710946	
Decision Date: 04/13/07    Archive Date: 04/25/07

DOCKET NO.  04-05 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a headache disorder, to 
include as secondary to service-connected residuals of a 
scalp laceration.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel






INTRODUCTION

The veteran served on active military duty from June 1967 to 
March 1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Louisville, Kentucky, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

By a February 2006 rating decision, the RO granted the 
veteran's claims for entitlement to service connection for 
residuals of a scalp laceration and for post traumatic stress 
disorder.  In light of the foregoing, no allegations of 
errors of fact or law remain for appellate consideration and 
the claims have been fully resolved and rendered moot.  No 
exceptions to the mootness doctrine are present because the 
benefits sought on appeal have been granted without the need 
for action by the Board.  See Thomas v. Brown, 9 Vet. App. 
269, 270-71 (1996); see 38 U.S.C.A. §§ 511, 7104, 7105 (West 
2002); 38 C.F.R. § 20.101 (2006).


FINDING OF FACT

The medical evidence of record demonstrates that a headache 
disorder is not related to active military service and is not 
caused or aggravated by service-connected residuals of a 
scalp laceration.


CONCLUSION OF LAW

A headache disorder was not incurred in or aggravated by 
active military service, and is not proximately due to or the 
result of service-connected residuals of a scalp laceration.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for a headache disorder, to include as 
secondary to service-connected residuals of a scalp 
laceration, VA has met all statutory and regulatory notice 
and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2006).  Prior to 
the April 2003 rating decision and the February 2006 
supplemental statement of the case, a February 2003 letter 
and the December 2003 statement of the case satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by issuance of 
fully compliant notification followed by a re-adjudication of 
the claim).  Although the letter and the statement of the 
case did not notify the veteran of effective dates or the 
assignment of disability evaluations, there is no prejudice 
to the veteran because the preponderance of the evidence is 
against service connection for a headache disorder.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The 
letter also essentially requested that the veteran provide 
any evidence in his possession that pertained to his claim.  
38 C.F.R. § 3.159(b)(1).  The veteran's service medical 
records and VA medical treatment records have been obtained.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that additional evidence relevant to 
the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 2006); see 
also Dingess/Hartman, 19 Vet. App. 473.

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
order to establish service connection for a claimed disorder, 
the following must be shown:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Additionally, service connection may be granted where a 
disability is determined to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. 
§ 3.310.  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

Service personnel records indicate the veteran was awarded a 
Purple Heart, a Combat Infantryman Badge, a Vietnam Campaign 
Medal, a Bronze Star Medal, a Valor Device with 2 overseas 
bars, and a Good Conduct Medal.  

The veteran's service medical records, including service 
entrance and discharge examinations, are negative for 
headaches.  Subsequent to service discharge, in a June 2001 
VA medical record, the veteran denied frequent headaches. 

Thereafter at a January 2006 VA neurological disorder 
examination, the veteran reported that after service 
discharge he had frequent headaches that were associated with 
other symptoms such as nightmares and flashbacks.  The 
veteran stated that the headaches had improved significantly 
over the years.  He stated that he currently had headaches 
that occurred approximately one time per month on the left 
side of his head and resolved after taking Advil.  The 
veteran stated that he had never sought medical attention for 
the headaches.  The veteran reported that he felt his 
headaches were due to his inservice scalp laceration.  He 
stated that the most recent headache occurred just before 
Christmas and was associated with a bad cold, but otherwise 
there were no precipitating factors.  Upon examination, there 
were normal mental status, fundoscopic, cranial nerve, motor, 
sensory, reflexes, and cerebellar examinations.  The examiner 
opined that the veteran's headaches were characteristic of 
tension or muscle contraction headaches.  The examiner opined 
that it was "less likely as not" that the headaches were 
related to scalp lacerations in service.  The diagnosis was 
tension headaches.

The Board finds that the evidence of record does not support 
a finding of direct service connection for a headache 
disorder.  There is no evidence of inservice incurrence of 
headaches.  Hickson, 12 Vet. App. at 253 (holding that 
service connection requires medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury).  Moreover, the evidence 
of record does not demonstrate that any current headache 
disorder is related to active military service.  Hickson, 12 
Vet. App. at 253 (holding that service connection requires 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability).  Although the 
veteran stated that he had frequent headaches post-service 
discharge, in a June 2001 record the veteran denied frequent 
headaches and the first subjective complaint of headaches was 
in 2006, over 30 years after service discharge.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  Accordingly, direct service connection for a 
headache disorder is not warranted.

The Board also finds that the evidence of record does not 
support a finding of secondary service connection for a 
headache disorder.  The VA examiner opined, upon a review of 
the claims file, that the veteran's headaches were "less 
likely as not" caused by the inservice scalp lacerations.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding 
that the Board is not free to substitute its own judgment for 
that of such an expert); see also Prejean v. West, 13 Vet. 
App. 444, 448-9 (2000) (holding that factors for assessing 
the probative value of a medical opinion include access to 
the claims file and the thoroughness and detail of the 
opinion).  Although the veteran stated that his headaches 
were due to his inservice scalp laceration, his testimony is 
not competent evidence regarding such a medical opinion.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) (holding 
that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Accordingly, 
secondary service connection for a headache disorder is not 
warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for a headache disorder, to include as 
secondary to service-connected residuals of a scalp 
laceration, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


